DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 3, 7-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2002/0037619; herein referred to as “Sugihara") in view of Huang et al. (US 2013/0270628; herein referred to as “Huang").
Regarding claims 2 and 7, Sugihara discloses in Figs. 32-35 and related text a method for manufacturing a semiconductor device, the method comprising:
preparing a semiconductor substrate (1); 
forming a trench (25, see [0153]) in the semiconductor substrate; 
forming a source electrode (9a and 11a) and a drain electrode (9b and 11b, see [0153] and [0104]); 
forming a stress adjustment element (26, see [0154]) inside the trench;
forming a channel region (28, see [0156]) on the stress adjustment element and inside the trench; and 
forming a gate electrode (18, see [0157]) that overlaps at least one of the semiconductor substrate and the channel region in a direction perpendicular to a surface of the semiconductor substrate, 
wherein a maximum width of the channel region (28) in a direction parallel to the surface of the semiconductor substrate is greater than a maximum width of the stress adjustment element (26) in the direction parallel to the surface of the semiconductor substrate in a cross-sectional view of the semiconductor device, and
wherein a portion of the channel region (e.g. portion in layer 27) is positioned between two portions of the stress adjustment element, and

Sugihara does not explicitly disclose 
wherein the two portions of the stress adjustment element respectively overlap the source electrode and the drain electrode in the direction perpendicular to a surface of the semiconductor substrate;
wherein a cross section of the trench has a triangle shape in a cross-sectional view of the semiconductor device, wherein a vertex of the triangle shape is positioned between an edge of the triangle shape and the surface of the semiconductor substrate.
In the same field of endeavor, Huang teaches in Fig. 15e and related text a trench 1502e, see [0078]) 
wherein a cross section of the trench has a triangle shape in a cross-sectional view of the semiconductor device, wherein a vertex of the triangle shape is positioned between an edge of the triangle shape and the surface of the semiconductor substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sugihara by having a cross section of the trench with a triangle shape, and a vertex of the triangle shape is positioned between an edge of the triangle shape and the surface of the semiconductor substrate, as taught by Huang, in order to employ a known alternative and acceptable shape of replacement channel trenches (see Huang [0078]). Further, Huang shows that a triangle shape trench is an equivalent structure known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one 
The claimed limitation “wherein the two portions of the stress adjustment element respectively overlap the source electrode and the drain electrode in the direction perpendicular to a surface of the semiconductor substrate” is therefore taught by the combination of the triangle shaped trench, as shown by Huang, and the stress adjustment element being conformal to the trench and in contact with the source and drain electrode, as shown by Sugihara.
Regarding claim 3, the combined method shows wherein the trench (25) is formed through wet etching, and wherein an etchant that includes one or more of hydrofluoric acid, potassium hydroxide, hydrogen bromide, and acetic acid is used in the wet etching (see [0153] and [0140]).
Regarding claim 8, the combined method shows wherein a depth of a middle portion of the trench in the direction perpendicular to a surface of the semiconductor substrate is in a range of 30 nm to 100 nm (Sugihara: less than about 250 nm, see [0153], which overlaps the claimed range).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the depth of the stress adjustment element and the channel region to be a result effective variable affecting electrical characteristics of the device.  Thus, it would have been obvious to modify the method of Sugihara to have the depth within the claimed range in order to improve mobility, minimize defects, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 9, the combined method shows wherein the two portions of the stress adjustment element (26) are positioned between the channel region (between at least a portion of 28) and, respectively, the source electrode (9a and 11a) and the drain electrode (9b and 11b) in the direction perpendicular to a surface of the semiconductor substrate.
Regarding claim 10, the combined method shows wherein a first portion of the semiconductor substrate (Sugihara:1) is positioned between the stress adjustment element (26) and the source electrode (9a and 11a) in the direction parallel to the surface of the semiconductor substrate, and wherein a second portion of the semiconductor substrate is positioned between the stress adjustment element and the drain electrode (9b and 11b) in the direction parallel to the surface of the semiconductor substrate (Sugihara: see Fig. 35).
Regarding claim 14, the combined method shows wherein a doped silicon (Sugihara: e.g. 26 is doped SiGe, see [0156]) face of the stress adjustment element directly contacts both a face of the drain electrode (9b and 11b) and a face of the semiconductor substrate (1), and wherein the face of the drain electrode directly contacts the channel region (28).
Regarding claim 12, Sugihara discloses in Figs. 32-35 and related text a method for manufacturing a semiconductor device, the method comprising:
preparing a semiconductor substrate (1); 
forming a trench (25, see [0153]) in the semiconductor substrate; 
forming a source electrode (9a and 11a, see [0153] and [0104]); 
forming a stress adjustment element inside the trench; forming a stress adjustment element (26, see [0154]) inside the trench;

forming a gate electrode (18, see [0157]) that overlaps at least one of the semiconductor substrate and the channel region in a direction perpendicular to a surface of the semiconductor substrate, 
wherein a maximum width of the channel region (28) in a direction parallel to the surface of the semiconductor substrate is greater than a maximum width of the stress adjustment element (26) in the direction parallel to the surface of the semiconductor substrate in a cross-sectional view of the semiconductor device, and
wherein a face of the source electrode (9a and  11a) directly contacts the channel region (28), and wherein an edge of the face of the source electrode directly contacts a doped silicon (e.g. 26 is doped SiGe, see [0156]) face of the stress adjustment element.
Sugihara does not explicitly disclose
wherein an edge of the face of the source electrode is positioned between two edges of the doped silicon face of the stress adjustment element in the direction parallel to the surface of the semiconductor substrate in the cross-sectional view of the semiconductor device.
In the same field of endeavor, Huang teaches in Fig. 15e and related text a trench 1502e, see [0078]) 
wherein a cross section of the trench has a triangle shape in a cross-sectional view of the semiconductor device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sugihara by having a cross section of the trench with 
The claimed limitation “wherein an edge of the face of the source electrode is positioned between two edges of the doped silicon face of the stress adjustment element in the direction parallel to the surface of the semiconductor substrate in the cross-sectional view of the semiconductor device” is therefore taught by the combination of the triangle shaped trench, as shown by Huang, and the stress adjustment element being conformal to the trench and in contact with the face of the source electrode, as shown by Sugihara.
Claims 4, 6, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Huang, as applied to claim 2 above, and further in view of Zhao (US 2014/0319625).
Regarding claims 4 and 6, Sugihara further discloses wherein the semiconductor device is an N-type metal-oxide-semiconductor transistor (n-type source/drain, see [0104])
but does not disclose

wherein the dopant material is carbon, and wherein the channel region is the intrinsic semiconductor element or a silicon carbide element.
In the same field of endeavor, Zhao teaches in Fig. 9 and related text a method of forming a semiconductor device 
wherein a dopant concentration of a dopant material in the stress adjustment element (e.g. 103/104, see [0029]/[0037]) has a first dopant concentration value (of carbon, see [0033]/[0037]), and wherein the channel region is an intrinsic semiconductor element, or a dopant concentration of the dopant material in the channel region has a second dopant concentration value that is less than the first dopant concentration value (e.g. in region of 105, see [0048]);
wherein the dopant material is carbon, and wherein the channel region is the intrinsic semiconductor element or a second silicon carbide layer (see [0048] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sugihara by having wherein a dopant concentration of a dopant material in the stress adjustment element has a first dopant concentration value, the channel region is an intrinsic semiconductor element or a dopant concentration of the dopant material in the channel region has a second dopant concentration value that is less than the first dopant concentration value, the dopant material is carbon, and the channel region is the intrinsic semiconductor element or a silicon carbide element, as taught by Zhao, in order to improve characteristics such as mobility and reduced short channel effects (see Zhao [0006] at least]).
Regarding claim 11, Sugihara does not disclose wherein the stress adjustment element has a first carbon dopant concentration value, and wherein the channel region has a second carbon dopant concentration value that is lower than the first carbon dopant concentration value.
In the same field of endeavor, Zhao teaches in Fig. 9 and related text a method of forming a semiconductor device wherein the stress adjustment element (e.g. 103/104, see [0029]/[0037]) is a first silicon carbide element (carbon doped silicon, see [0033]/[0037]) and wherein the channel region is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sugihara by the stress adjustment element as a first silicon carbide element and the channel region being a second silicon carbide element with a dopant concentration lower than the stress adjustment element, as taught by Zhao, in order to improve characteristics such as mobility and reduced short channel effects (see Zhao [0006] at least]).
Regarding claim 13, Sugahara does not disclose wherein the stress adjustment element is a silicon carbide element.
In the same field of endeavor, Zhao teaches the stress adjustment element is a silicon carbide element in the same manner and for the same reasons as applied to claim 11 above.


Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.